Citation Nr: 0739485	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for status post laminectomy of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, post traumatic osteonecrosis, 
right hip.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1998 until October 
1998, and from August 2001 until April 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before the undersigned Veterans Law 
Judge in September 2007.  A transcript of the hearing is of 
record.

It is noted that the veteran appears to have raised a claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  Indeed, he indicated at his August 2006 VA 
examination that he was unemployed due to his service-
connected back and hip problems.  This matter has not yet 
been adjudicated.  Accordingly, it is referred back to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's low back disability is productive of 
complaints of pain; objectively, there is no showing of 
ankylosis or of incapacitating episodes.

2.  The veteran's left lower extremity disability has 
produced no more than mild incomplete paralysis of the 
sciatic nerve.

3.  The veteran's right hip disability is productive of 
complaints of pain; objectively, right hip flexion is no 
worse than 70 degrees, and right hip abduction is no worse 
than 20 degrees, with some pain on motion but no decrease in 
function with repetition.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
40 percent, but no more, for status post laminectomy of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code (DC) 5243 (2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for radiculopathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, DC 8520 (2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease, post 
traumatic osteonecrosis, right hip, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5010-5251 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There, the Court held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
"service connection" claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

Here, the veteran is appealing the initial rating assignments 
with respect to the disabilities on appeal.  In this regard, 
because the August 2005 rating decision granted the veteran's 
claims of entitlement to service connection, such claims are 
now substantiated.  As such, his filing of a notice of 
disagreement as to the August 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  

Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code for the disabilities at issue, and 
included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  

The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the evaluations that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disabilities at 
issue.  

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, a May 2003 lay statement from the 
veteran's wife is of record.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a videoconference 
hearing before the Board.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Further regarding the duty to assist, the veteran indicated 
at his September 2007 hearing that he was in the process of 
applying for disability benefits through the Social Security 
Administration (SSA).  He stated that he had not yet been 
scheduled for a hearing.  Given that the September 2007 VA 
hearing was very recent, it is possible that the veteran 
still has not had a hearing before the SSA.  

In any event, the evidence which the SSA would consider 
should include the same evidence available on the claims 
folder at present.  For these reasons, a remand is not 
necessary in the present case.  Indeed, it appears further 
development may serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Turning now to the merits of the veteran's claims, the Board 
has reviewed all of the evidence in the veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Increased Ratings

The Board again notes that the veteran's claims of 
entitlement to higher evaluations here stem from the initial 
assignment of a disability rating.  As such, the claims 
require consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 



Status Post Laminectomy of the Lumbar Spine

The October 2002 rating decision, that is the subject of the 
instant appeal, granted entitlement to service connection for 
status post laminectomy of the lumbar spine and assigned a 20 
percent rating effective February 28, 2005.  He was rated 
pursuant to DC 5243, which follows the General Rating Formula 
for Diseases and Injuries of the Spine.

In a subsequent Decision Review Officer Decision dated in 
April 2006, the veteran's disability rating was retroactively 
increased to 30 percent based on evidence showing additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Indeed, the record reflects consistent complaints of low back 
pain, both upon VA examination and at the veteran's September 
2007 hearing.  

For example, at his September 2007 hearing, the veteran 
indicated that he could not bend forward to tie his shoes.  
He reflected that he could not pick items up off the ground, 
could not stoop or squat, and had weakness in his legs.  He 
reported that he was on pain medication.  He acknowledged 
that his back improved after surgery for a little while but 
went back to where it was.  He stated that he could not sit 
for more than 10 to 15 minutes at a time and was 
uncomfortable sitting for the hearing.  He noted that he 
could not work in the yard or participate in sports.

Objectively, VA examination in May 2005 revealed tenderness 
to palpation of the lumbar spine over the veteran's incision 
site.  Additionally, his range of motion was very limited due 
to pain.  Subsequent VA examination in August 2006 indicated 
objective findings of pain throughout the veteran's entire 
arc of lumbar motion.  

It is noted that the 30 percent evaluation available under 
the general rating formula does not contemplate lumbar spine 
disability.  Rather, the criteria relate solely to the 
cervical spine.  Therefore, the Board finds that the 
objective evidence, as detailed above, enables a finding that 
the veteran's disability picture is most nearly approximated 
by a 40 percent evaluation under the general rating formula 
for diseases and injuries of the spine.  Indeed, the 40 
percent evaluation represents the next-higher possible 
evaluation for lumbar symptomatology.  

While concluding that a 40 percent evaluation is warranted 
here, there is no support for a rating in excess of that 
amount.  Indeed, to be entitled to the next-higher 50 percent 
rating, the evidence must demonstrate unfavorable ankylosis 
of the entire thoracolumbar spine.  This is not shown by the 
objective evidence of record.  Moreover, even when 
considering additional functional limitation due to factors 
such as pain and weakness, the evidence does not reveal a 
disability picture comparable to unfavorable ankylosis.  

Indeed, despite the veteran's objectively noted pain with 
range of motion, the August 2006 VA examination indicated  
that there was no increase in such pain, or further decrease 
in motion, with repetition.  Furthermore, there was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  

The Board has also considered whether a rating in excess of 
40 percent is warranted on the basis of incapacitating 
episodes.  In this regard, a 60 percent rating applies where 
the evidence demonstrates incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the formula for rating intervertebral disc 
syndrome based on incapacitating episodes defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  

The evidence of record does not establish incapacitating 
episodes, as defined by Note 1, having a total duration of at 
least 6 weeks during a previous 12-month period.  As such, 
assignment of an increased rating based on incapacitating 
episodes is not appropriate here.  

In conclusion, the veteran's disability picture is found to 
most nearly approximate a 40 percent evaluation throughout 
the rating period on appeal, supporting assignment of such 
evaluation.  However, a rating in excess of that amount is 
not justified.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy of the Left Lower Extremity

At the hearing before the Board, the veteran testified that 
he experienced weakness in his leg with numbness, giving 
away, and difficulty putting weight on the leg.  He reflected 
that he was on pain medication.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for radiculopathy of the left 
lower extremity pursuant to DC 8520.  Under that code, a 10 
percent rating is warranted where the evidence demonstrates 
mild incomplete paralysis of the sciatic nerve.  In order to 
be entitled to the next-higher 20 percent rating, the 
evidence must demonstrate moderate incomplete paralysis of 
the sciatic nerve.  

In the present case, a nerve conduction study performed in 
September 2005 revealed denervation and reinnervaton of the 
S/1 innervated muscles of the left leg.  However, the extent 
of the veteran's neurologic symptomatology is found to be no 
more than mild throughout the rating period on appeal.  
Indeed, Lasegue's test was negative upon VA examination in 
May 2005.  

That examination report also showed that there was no clonus 
or Babinski's sign.  Deep tendon reflexes were 2+.  There was 
no gait imbalance, except for antalgia on the right side, 
which was attributed to groin pain and not to the veteran's 
service-connected radiculopathy.  

Moreover, a subsequent VA clinical record dated in October 
2005 revealed that the veteran had 5/5 motor strength, and 
that sensory examination was intact.  Deep tendon reflexes at 
that time were 2+.  A July 2006 VA clinical record indicated 
that there were no focal motor abnormalities.  

Finally, VA examination in August 2006 revealed 5/5 motor 
strength in the lower extremities and he was fully sensate to 
light touch in all dermatomes from L2 to S1 in both legs.  He 
had 1+ patella and Achilles tendon reflexes bilateral, and 
Babinski's test was downgoing.  There was no evidence of 
clonus.  Lasegue's sign was negative.

The Board acknowledges findings of hypesthesia, particularly 
in the L5 distribution, and dysthesia in the L4 distribution, 
noted upon VA examination in May 2005.  The Board also 
acknowledges complaints of an intermittent sensation "like 
tape stuck to 
(the veteran's) foot)," raised in an October 2005 VA 
outpatient record.   Additionally, the Board recognizes a 
finding of paresthesia in a January 2006 VA outpatient 
treatment report.  However, based on the numerous normal-to-
mild symptomatology described above, the evidence of record 
overwhelmingly indicates that the veteran's disability 
picture is most nearly approximated by the currently assigned 
10 percent evaluation.  

In conclusion, a rating in excess of 10 percent for 
radiculopathy of the left lower extremity is not warranted 
here.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Degenerative Joint Disease, Post Traumatic Osteonecrosis, 
Right Hip

The veteran is assigned a 10 percent rating for degenerative 
joint disease, post traumatic osteonecrosis, of the right hip 
pursuant to DC 5010-5251.  At the Board hearing, he reported 
on-going pain and did not believe that the 10 percent was an 
accurate rating for the pain he experienced in the hip.  He 
stated that he could not sit for long periods of time partly 
because of pain in the hip.

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  See 38 
C.F.R. § 4.71a, DC 5010 (2007).  Under 38 C.F.R. § 4.71a, DC 
5003 (2007), degenerative arthritis is rated based on 
limitation of motion of the affected joint.  

One relevant range of motion code with respect to hip 
disabilities is DC 5251, which addresses limitation of thigh 
extension.  However, that code affords a maximum benefit of 
10 percent.  As the veteran is already in receipt of a 10 
percent rating, DC 5251 cannot serve as a basis for an 
increase here.  

Also of relevance is DC 5252, concerning limitation of thigh 
flexion.  Under that code, a 10 percent evaluation is 
warranted where the evidence shows thigh flexion limited to 
45 degrees.  To be entitled to the next-higher 20 percent 
rating, the evidence must demonstrate limitation of thigh 
flexion to 20 degrees.  

In the present case, VA examination in May 2005 reveals right 
hip flexion to 70 degrees.  Subsequent VA examination in 
August 2006 revealed right hip flexion from 0 to 100 degrees.  
The above range of motion findings do not meet the criteria 
for the next-higher 20 percent evaluation under DC 5252.  

However, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
veteran complained of right hip pain upon VA examination in 
May 2005 and August 2006.  He also raised such complaints at 
his September 2007 hearing before the undersigned.  

Objectively, an April 2003 private treatment record indicated 
very limited right hip motion.  Moreover, the examiner in May 
2005 indicated that the veteran had pain secondary to right 
hip range of motion.  The veteran was again noted to have 
pain in the right hip throughout the arc of motion upon VA 
examination in August 2006.  

However, there was no increase in pain or decrease in range 
of motion with repetitive movement of the right hip.  
Therefore, the Board concludes that, even when considering 
additional functional limitation due to pain, the veteran's 
disability picture is still not commensurate with the 
criteria for the next-higher 20 percent rating.  

The Board has considered whether any alternate diagnostic 
codes might afford a higher evaluation for the veteran's 
right hip disability.  For example, under DC 5253, a 20 
percent rating would apply where the evidence shows 
limitation of abduction of, motion lost beyond 10 degrees.  
This has not been demonstrated here.  To the contrary, VA 
examination in August 2006 shows right hip abduction from 0 
to 20 degrees.  Moreover, as previously discussed, the 
evidence does not indicate significant additional functional 
limitation such as to warrant a higher rating.

There are no other diagnostic codes relevant to the veteran's 
claim.  For example, 
as there is no showing of ankylosis, or disability comparable 
therewith, DC 5250 is not for application.  No other relevant 
codes apply.  

In sum, there is no support for a rating in excess of 10 
percent for the veteran's degenerative joint disease, post 
traumatic osteonecrosis of the right hip for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

With respect to all the claims, the Board has considered the 
veteran's statements and sworn testimony asserting that his 
disabilities are worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, although the veteran's statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  Disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  

The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for status post laminectomy of the lumbar spine is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease, post traumatic osteonecrosis, 
right hip, is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


